                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                          Plaintiff,           )
                                               )
v.                                             )     Case No. 17-00132-01-CR-W-GAF
                                               )
EDWARD J. GLEASON,                             )
                                               )
                          Defendant.           )

                                        MOTION TO WITHDRAW

        COMES NOW Robert Kuchar, Assistant Federal Public Defender and counsel for

defendant, Edward J. Gleason, and moves this Court for an Order granting leave to withdraw as

counsel of record for defendant Gleason.

                                       SUGGESTIONS IN SUPPORT

        1.       On April 20, 2017, the Office of the Federal Public Defender was appointed to

represent the defendant.

        2.       Counsel has determined that a conflict of interest prevents counsel from

representing the interests of defendant Gleason. Continued representation by the Office of the

Federal Public Defender would deny the defendant his right to conflict free counsel and alternate

counsel should be appointed for Mr. Gleason at the earliest available date.

        WHEREFORE, for the reasons set forth herein, Robert Kuchar, moves this Court for an

Order granting leave to withdraw as counsel of record for the defendant Edward J. Gleason, and

for an order appointing alternate counsel so that Mr. Gleason can proceed to prepare his case for

either a plea or trial.
                                                       Respectfully submitted,

                                                        /s/ Robert Kuchar
                                                       Robert Kuchar
                                                       Assistant Federal Public Defender
                                                       818 Grand Avenue, Suite 300
                                                       Kansas City, Missouri 64106
                                                       (816) 471-8282




                                 CERTIFICATE OF SERVICE

       In accordance with Rule 49(a), (b) and (d), Fed. R. Crim. P., and Rule 5(b), Fed. R. Civ.

P., it is hereby certified that the foregoing Motion was electronically filed and transmitted to Alison

Dunning, Assistant United States Attorney, Western District of Missouri, Counsel for Plaintiff,

400 E. 9th St., 5th Floor, Kansas City, Missouri 64106, this 22nd day of January, 2019.


                                                       /s/ Robert Kuchar
                                               Robert Kuchar




                                                  2
